Case 5:20-mj-01291-HJB Document 8 Filed 10/29/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION OCT 29 2020

  
 
 

/S. DISTRICT COURT
DISTRICT OF TEXAS

 

UNITED STATES OF AMERICA, § BY —— Fa _
§ DEPUTY CLERK
Plaintiff, § .
§
4, § sa. eO-mMT 12-7/
§
§
lVaw Hanns Huter,
§
Defendant. §

ORDER

In accordance with Federal Rule of Criminal Procedure 5(f), as amended by the Due
Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), the Government is
hereby notified of (1) the prosecutor’s disclosure obligations under Brady v. Maryland, 373 U.S.
83 (1963), and its progeny, and (2) the possible consequences of violating this Order, which may
include sanctions such as the delay of trial or other proceedings, the exclusion of evidence, the
giving of adverse jury instructions, the grant of new trial, the dismissal of an action, or a finding
of contempt.

It is so ORDERED.

SIGNED on Cervpen 24, D029

SE DIVAS

ne Sie a fe y

Unifed States Magistrate Judge
